
	
		I
		111th CONGRESS
		1st Session
		H. R. 2931
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Teague (for
			 himself and Mr. Murphy of New York)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to adopt a program of
		  professional and confidential screenings for members of the armed forces on
		  active duty to detect mental health conditions for the purpose of reducing the
		  incidence of suicide among such members and veterans, and to detect traumatic
		  brain injuries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kyle Barthel Veterans and Service
			 Members Mental Health Screening Act.
		2.Mandatory
			 confidential screenings for suicide and substance abuse prevention
			(a)In
			 generalThe Secretary of
			 Defense shall ensure that each member of the armed forces on active duty
			 (referred to in this Act as member) is screened for mental
			 health conditions by a licensed mental health professional for the purpose of
			 reducing the prevalence of suicide among such service members, future veterans,
			 and veterans.
			(b)Requirements for
			 screenings
				(1)MandatoryEach member shall be required to
			 participate in screenings under
			 subsection (a) shall be mandatory.
				(2)ConfidentialWith respect to the screenings conducted
			 under this section, the Secretary shall ensure compliance with all applicable
			 laws and regulations relating to the confidentiality of the health care
			 information generated through such screenings.
				(3)In person
			 screening requiredThe
			 licensed mental health professional conducting the screening under
			 subsection (a) must be in the physical
			 presence of the member at the time the screening for such member is
			 conducted.
				(4)StandardsThe
			 screenings under
			 subsection (a) shall conform to a set of
			 standards developed by the Secretary of Defense, in consultation with the
			 National Institute for Mental Health, for the purpose of identifying suicide
			 and substance abuse risk factors.
				(c)Timing of
			 screeningsWith respect to a
			 member, the screenings under
			 subsection (a) shall be conducted—
				(1)within 30 days of
			 such member’s induction to active duty service;
				(2)as a component of
			 each required physical exam;
				(3)one time during the 30-day period ending on
			 the date such member is deployed to in support of a contingency operation (as
			 defined in section 101(13) of title 10, United States Code);
				(4)one time during
			 the 30-day period ending on the date that such deployment is scheduled to
			 end;
				(5)one time during
			 the 90-day period following the date under
			 paragraph (4); and
				(6)one time during
			 the 90-day period following the period in
			 paragraph (5).
				(d)Protection from
			 adverse treatmentFor the purpose of encouraging members to
			 provide complete information during the screenings under
			 subsection (a) and to discourage members
			 from stigmatizing participation in treatment for depression and other mental
			 health problems, the Secretary of Defense shall not use the results of a
			 screening under
			 subsection (a) to—
				(1)prohibit a member
			 from returning to the United States;
				(2)prohibit a member
			 from being discharged from the armed forces; or
				(3)to involuntary
			 discharge a member from the armed forces.
				(e)Defense study and
			 report
				(1)StudyThe
			 Secretary of Defense shall conduct a study—
					(A)to collect data
			 on—
						(i)the number of
			 licensed mental health providers who are employed by the Secretary;
						(ii)the number of
			 members that each such provider is expected to screen and treat;
						(iii)the expected
			 retirement dates of such providers;
						(iv)the geographic
			 location of such providers; and
						(v)the
			 ability of members to access screening and treatment services offered by such
			 providers; and
						(B)to evaluate
			 whether redistributing such providers geographically, assigning different tasks
			 to such providers, and hiring additional such providers would assist the
			 Secretary in providing adequate mental health screening and treatment to
			 members (including the mental health screenings required by this Act).
					(2)ReportNot
			 later than one year after the date of the enactment of this section, the
			 Secretary of Defense shall submit to the Congress a report on the results of
			 the study conducted under
			 paragraph (1).
				(f)Department of
			 Veterans Affairs
				(1)StudyThe
			 Secretary of Veterans Affairs shall conduct a study—
					(A)to collect data
			 on—
						(i)the number of
			 licensed mental health providers who are employed by the Secretary;
						(ii)the number of
			 veterans that each provider is expected to screen and treat;
						(iii)the expected
			 retirement dates of such providers;
						(iv)the geographic
			 location of such providers; and
						(v)the ability of
			 veterans to access screening and treatment services offered by such providers;
						(B)to evaluate
			 whether redistributing such providers geographically, assigning different tasks
			 to such providers, and hiring additional such providers would assist the
			 Secretary in providing adequate mental health treatment and screening services
			 to veterans; and
					(C)to determine the
			 projected cost of hiring and retaining licensed mental health providers to be
			 placed in each veteran hospital, community-based outpatient clinic, and
			 facility operates under a contract to provide clinical services on behalf of
			 the Department of Veterans Affairs.
					(2)ReportNot later than one year after the date of
			 the enactment of this section, the Secretary of Veterans Affairs shall submit
			 to the Congress a report on the results of the study conducted under
			 paragraph (1).
				3.Mandatory TBI
			 Screenings
			(a)In
			 generalThe Secretary of
			 Defense shall require that each member on active duty is screened for a
			 traumatic brain injury by a licensed professional who is qualified to conduct
			 such screening.
			(b)Timing of
			 screeningsWith respect to a
			 service member, the screenings under
			 subsection (a) shall be conducted—
				(1)as a component of
			 each required physical exam;
				(2)one time during the 30-day period beginning
			 on the date such member is deployed such member is deployed to in support of a
			 contingency operation (as defined in section 101(13) of title 10, United States
			 Code);
				(3)one time during
			 the 30-day period ending on the date on which such deployment is scheduled to
			 end for such member; and
				(4)one time during
			 the 90-day period following the date under
			 paragraph (3).
				4.Department of
			 Defense and Department of Veterans Affairs information sharingPursuant to and consistent with requirements
			 of the Wounded Warrior Act (title XVI of Public Law 110–181) (including the
			 requirements of section 1614 of that Act) and section 1720F of title 38, United
			 States Code, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall establish a joint protocol to share existing and future reports
			 concerning screenings conducted under this Act to help aid members and veterans
			 who are transitioning from receiving health care and treatment through
			 Department of Defense to receiving such care and services through the
			 Department of Veterans Affairs.
		
